t c memo united_states tax_court keith chiosie petitioner v commissioner of internal revenue respondent docket no filed date keith chiosie pro_se robin l peacock for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency and an accuracy-related_penalty under sec_6662 a in petitioner's federal_income_tax for the taxable_year in the respective amounts of dollar_figure and dollar_figure all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references continued the issues for decision are as follows whether petitioner’s proper filing_status is head_of_household as petitioner contends or married_filing_separately as respondent determined whether petitioner is entitled to the earned_income_credit as claimed on his income_tax return for the year in issue whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations the resolution of the first two issues turns on whether petitioner a married individual should not be considered as married pursuant to the provisions of sec_7703 findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in monroe new york at the time that his petition was filed with the court throughout petitioner was married to mary chiosie mrs chiosie although the couple was emotionally estranged nevertheless petitioner and mrs chiosie both resided in the same single-family residence located in monroe new york the monroe residence t continued are to the tax_court rules_of_practice and procedure petitioner and mrs chiosie chose to reside in the same residence despite their marital difficulties for financial reasons and because they wanted to remain involved in the daily lives of their three sons petitioner is by profession a truck driver during petitioner owned a sole_proprietorship the business of which involved the transport of small school buses from the manufacturing plant in pampa texas to school districts throughout the united_states petitioner generally hired other drivers to physically transport the school buses accordingly petitioner was able to conduct his business from the monroe residence an arrangement that he favored because of his desire to remain actively involved in the lives of his three sons however from time to time petitioner was required to travel to texas for business reasons during such trips which generally were of short duration petitioner either stayed at a motel or made more economical arrangements consistent with the transient nature of his stay in petitioner earned a net profit from the operation of his proprietorship in the amount of approximately dollar_figure in mrs chiosie was employed as a restaurant hostess and she received wages in the amount of approximately dollar_figure both petitioner and mrs chiosie contributed financially to the upkeep and maintenance of the monroe residence petitioner and mrs chiosie filed separate federal_income_tax returns for in filing his return petitioner utilized form_1040 and he listed his address as that of the monroe residence petitioner specified his filing_status as head_of_household and he claimed dependency_exemptions for two of his three sons petitioner also claimed an earned_income_credit in the amount of dollar_figure respondent began an examination of petitioner’s return on date thereafter in a notice_of_deficiency dated date respondent determined that petitioner’s proper filing_status was married_filing_separately and not head_of_household respondent also disallowed the earned_income_credit claimed by petitioner finally respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations opinion issue petitioner’s filing_status we begin with petitioner’s filing_status sec_2 defines head_of_household as relevant herein sec_2 provides that an individual shall be considered a head of a respondent did not disallow the two dependency deductions claimed by petitioner household if such individual is not married at the close of his taxable_year sec_2 provides that an individual shall be treated as not married at the close of the taxable_year if such individual is so treated under the provisions of sec_7703 sec_7703 provides that an individual who is married shall not be considered as married if three requirements are satisfied the first requirement is that the individual maintain as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child who is the tax dependent of such individual the second requirement is that the individual furnish over one-half of the cost of maintaining such household during the taxable_year the third requirement is that for the last months of the taxable_year the individual’s spouse is not a member of such household the record in this case establishes that petitioner and mrs chiosie as well as their three sons resided in the monroe residence throughout however petitioner contends that he did not live with mrs chiosie because they were emotionally estranged and did not share the same bedroom the pivotal issue is therefore whether petitioner and mrs chiosie were living apart in separate households if they were not living apart in separate households then sec_7703 would not apply and petitioner’s filing_status is married_filing_separately and not head_of_household the concept of living apart has been considered by this and other courts generally living apart connotes living in separate residences 721_f2d_873 2d cir 77_tc_601 hopkins v commissioner tcmemo_1992_326 hertsch v commissioner tcmemo_1982_109 but see 577_f2d_60 8th cir affg in part and revg and remanding in part 68_tc_170 in washington v commissioner supra this court held that living apart requires a geographical separation and means living in separate residences ie living under separate roofs cf dawkins v commissioner tcmemo_1991_225 coltman v commissioner tcmemo_1991_127 affd 980_f2d_1134 7th cir labow v commissioner tcmemo_1987_191 affd without published opinion 863_f2d_45 2d cir when the parties live under one roof we have specifically refused to explore the guality of a marriage and adopt some form of constructive absence under the circumstances see becker v commissioner tcmemo_1995_177 in view of the foregoing we hold that petitioner did not live separately from mrs chiosie in accordingly petitioner is not considered as unmarried pursuant to sec_7703 and his filing_status is necessarily married_filing_separately respondent’s determination on this issue is sustained issue earned_income_credit we turn now to sec_32 that section provides for an earned_income_credit however in order to be entitled to an earned_income_credit the taxpayer must satisfy a number of requirements one of the requirements is that the taxpayer if married must file a joint_return with his or her spouse see sec_32 because petitioner is not considered as unmarried pursuant to sec_7703 and because he and mrs chiosie filed separately and not jointly an earned_income_credit is not allowable as a matter of law see presley v commissioner tcmemo_1996_553 becker v commissioner supra respondent’s determination on this issue is sustained issue accuracy-related_penalty finally we turn to the accuracy-related_penalty sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard see sec_6662 a taxpayer will not be liable for the penalty under sec_6662 if the taxpayer establishes that there was reasonable_cause for the underpayment and that he or she acted in good_faith with respect to the underpayment see sec_6664 the taxpayer bears the burden of proving that the negligence_penalty is inapplicable see rule a 503_us_79 290_us_111 gircsis v commissioner tcmemo_1992_244 cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date we conclude that petitioner is liable for the accuracy- related penalty of particular significance is the fact that there is no persuasive evidence that petitioner ever properly inguired whether his marital status allowed him to file as head_of_household or whether he was entitled to claim an earned_income_credit without filing a joint_return in other words there is no persuasive evidence that petitioner made a reasonable attempt to comply with applicable law further the fact that mrs chiosie may have refused to file a joint_return because of marital discord provides no justification for petitioner to claim a filing_status to which he is clearly not entitled finally petitioner contends that certain events that occurred during the examination stage of this case justify his reporting position we disagree such events are not material to the issue whether petitioner made a reasonable attempt to comply with applicable law rather the resolution of such issue requires us to focus on relevant facts and circumstances that existed at the time that petitioner filed his return in view of the foregoing we sustain respondent's determination on this issue conclusion to give effect to our disposition of the disputed issues decision will be entered for respondent
